There the court had power.
JONES, J. The county of Coventry cannot, any more than a city, extend to other vills. This case was so adjudged in H., 5.
Rolls. There is no difference between 5 Jac., where in an action brought in Lanc., the venire was de vicineto as here. [He asked the attorney of his client for the record, and he said secretly that he had inspected it and the judgment was reversed.]
Two other exceptions were taken to the same matter.
A. and B. were bound to C., and C. promised B. That if he would procure a legal process in a corporation, so that C. might arrest him on the bond, that then he would discharge B., and he alleges that he arrested him in a corporative, and shows that it was by stannery-process, etc. It was said it is no good consideration, for he does not show what process, nor that it was a legal process.
HYDE, C. J., and JONES, J. As to the first, it was well, for the plaintiff might, if he chose, have the benefit of it. As to the second, it is immaterial whether the process be legal or not, provided it be taken upon it. Noy, 96; 2 Roll., 623; Jones, 371; 2 Cr., 307; 1 Bulstr., 156; 2 Roll., 622. *Page 803